Exhibit 10.1

 
AMENDED AND RESTATED EQUIPMENT REVOLVING NOTE




Amount:  $668,750.00                                                                                                                                 Date:
July 25, 2014
                                                                                                                                                     
Northbrook, Illinois
 
Z TRIM HOLDINGS, INC.,  an Illinois corporation (the “Borrower”), having its
chief executive office located at 1011 Campus Drive, Mundelein, Illinois 60060,
promises to pay to the order of FORDHAM CAPITAL PARTNERS, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Lender”), with an office located at 910 Skokie Boulevard, Suite 200,
Northbrook, Illinois 60062, the principal sum of SIX HUNDRED SIXTY EIGHT
THOUSAND SEVEN HUNDRED FIFTY AND 00/100 ($668,750.00) (U.S.), or if less, the
aggregate unpaid principal amount of all advances ("Advances") made by the
Lender to the Borrower under this Amended and Restated Equipment Revolving Note
(the "Note"), plus interest payable monthly on the unpaid principal balances
hereof from time to time unpaid calculated at the fixed rate of twenty-two
percent (22%) per annum (the "Interest Rate").
Borrower covenants to pay to Lender one installment of principal of Twelve
Thousand One Hundred Forty Two and 53/100 Dollars ($12,142.53) followed by
successive monthly installments of principal of Thirteen Thousand Six Hundred
Seventy Nine and 32/100 Dollars ($13,679.32) each (based on a forty-eight month
amortization), together with interest on the unpaid principal balances hereof
calculated at the Interest Rate and payable concurrently with each principal
payment, commencing on July 25, 2014, and continuing on the 24th day of each
month thereafter to and including February 24, 2015, followed by a final balloon
payment of the entire unpaid principal balance of this Note and all accrued and
unpaid interest on March 24, 2015 (the “Maturity Date”).
 
Borrower may reborrow under this Note an amount equal to $668,750.00 less the
then outstanding principal balance of this Note on the date of reborrowing
provided the following conditions shall be satisfied at the time of each
reborrowing (i) no Event of Default (as such term is defined in the Security
Agreement described below and incorporated herein by reference as if set forth
in full) shall then exist, (ii) such borrowing shall not occur more than once
per quarter during the term of this Note (and the first reborrowing may not
occur prior to October 24, 2014), (iii) Lender shall have provided its written
consent to such reborrowing in Lender's sole and absolute discretion (and
Borrower agrees that Lender shall not incur any liability to Borrower or any
other Person should Lender decline to consent to any reborrowing request made by
Borrower), and (iv) if Lender does give consent to any such reborrowing, it
shall be conditioned upon a current reappraisal of Borrower's equipment being
made prior to such reborrowing and the results thereof must be satisfactory to
Lender in its sole and absolute discretion.
 
Interest shall be based upon a 360-day year and charged on the average daily
balances.  All Advances and all payments made on account of the principal and
interest hereof shall be evidenced by entries on the books and records of the
Lender and shall be rebuttable presumptive evidence of the principal amount and
interest owing hereon.  In addition, Borrower agrees to pay Lender a late charge
on all payments made on this Note received more than five (5) days after the due
date thereof in an amount equal to five percent (5.00%) of the late payment for
each month (or portion thereof that it remains unpaid).
 
After an Event of Default, interest shall accrue on the entire unpaid principal
balance hereof calculated at a fixed rate equal to twenty-seven percent (27%)
per annum (the “Default Rate”).


To induce Lender to make the equipment revolving loan evidenced by this Note
(the "Equipment Loan") and provide Lender a minimum guaranteed interest thereon,
Borrower acknowledges and irrevocably agrees that if this Note shall be prepaid
for any reason whatsoever at any time prior to September 24, 2014 (such initial
six month period commencing on the date of the Equipment Revolving Note dated
March 24, 2014, the "Guaranteed Interest Period"), Borrower will pay to Lender a
prepayment premium on the date of prepayment equal to the amount by which (a)
the aggregate interest that Lender would have received on the loan (previously
evidenced by the Prior Note and now evidenced by this Note) during the
Guaranteed Interest Period had there been no prepayment, exceeds (b) the
aggregate interest paid to Lender prior to the date of prepayment.  Borrower
further acknowledges and irrevocably agrees that Borrower's payment obligations
under this paragraph are material provisions designed to induce Lender to make
the Equipment Loan to Borrower, and Lender is relying on the enforceability of
such provisions in agreeing to make the Equipment Loan to Borrower.   Any
prepayment made during the Guaranteed Interest Period must be a full prepayment
of the entire unpaid principal balance of this Note, and no partial prepayments
of principal will be permitted during such period.
 
Unless otherwise agreed, all payments shall be first applied to accrued interest
to the date of payment, then to unpaid principal, and any remaining amount to
any unpaid Collection Costs (as hereinafter defined).


This Note is issued pursuant to and entitled to the benefits of, and is secured
by, the Security Agreement dated as of March 24, 2014 between the Borrower and
the Lender (such agreement, as the same may be amended, restated, supplemented
or otherwise modified from time to time hereafter, the "Security Agreement") and
the other Loan Documents (as such terms are defined in the Security Agreement),
to which reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made, and the terms and
conditions governing the collateral security for the obligations of the Borrower
hereunder.   All capitalized terms used in this Note and not defined shall have
the meaning set forth in the Security Agreement, the terms of which are
incorporated herein by reference.


This Note constitutes an amendment and restatement of, increase to, and
replacement and substitution for, that certain Amended and Restated Equipment
Revolving Note dated July 16, 2014 in the principal amount of $582,841.63
executed by Borrower and made payable to the order of the Lender (the "Prior
Note").  The outstanding indebtedness evidenced by the Prior Note is continuing
indebtedness evidenced hereby, and nothing herein shall be deemed to constitute
a payment, settlement or novation of the Prior Note, or to release or otherwise
adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Lender against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.


If any Event of Default shall occur, then this Note and all other Liabilities,
at the option of the Lender, shall immediately become due and payable, without
notice or demand on the Borrower, together with all expenses, costs and
reasonable attorneys' fees incurred or expended by the Lender in enforcing its
rights hereunder which shall become additional indebtedness immediately due and
payable hereon, and the Lender may exercise any of the remedies provided by the
Security Agreement and any other Loan Document, or under the UCC or other
applicable law.
 
Lender may, at any time or times hereafter, after an Event of Default,
appropriate and apply toward the payment of this Note any moneys, credits,
deposits, checks, accounts, drafts, securities, certificates of deposit or other
property belonging to the Borrower, in the possession of or under the control of
the Lender, as well as any indebtedness of the Lender to the Borrower, then due
or to become due.
 
Borrower hereby waives presentment, demand, notice of dishonor and all other
notices and demands in connection with the enforcement of the Lender's rights
hereunder.  Any failure of the Lender to exercise any right hereunder shall not
be construed as a waiver of the right to exercise the same or any other right at
any other time.
 
Borrower agrees to reimburse the Lender upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys' fees, whether or not suit is instituted, and, if suit is instituted,
whether at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note (all of  the foregoing collectively “Collection Costs”).


Borrower hereby authorizes the Lender to rely upon the written, electronic or
fax instructions of any person identifying himself or herself as an officer,
member or employee designated by Borrower from time to time in any schedule or
certificate, which schedule or certificate shall become effective when received
by Lender, and upon any signature which the Lender believes to be genuine, and
the Borrower shall be bound by any such reliance in the same manner as if such
person were actually authorized or such signature were genuine.  The Borrower
also agrees to indemnify the Lender and hold it harmless from any and all
claims, damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys' fees) which may arise or be created by the
acceptance of instructions for making Advances hereunder, and to pay all legal
and other costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred by the Lender in obtaining payment of the amounts
payable by the Borrower.


All notices or other communications hereunder to any party hereto (excluding any
routine statements, if any, sent to Borrower) shall be sent in accordance with
the terms of Section 15 of the Security Agreement, the terms of which are
incorporated herein by reference.


No reference herein to the Security Agreement or any of the other Loan Documents
and no provision of this Note or any of the other Loan Documents, shall alter or
impair the obligation of the Borrower, which is absolute and unconditional, to
pay the principal of and interest on this Note (and all other sums payable
hereunder) at the place, at the respective times, and in the currency herein
prescribed.
 
Borrower hereby represents that the principal amount of the loan evidenced
hereby is a business loan, that the proceeds thereof shall be used for business
purposes only and that the same is exempt from limitations upon lawful interest,
pursuant to the terms of Section 205/4 of Chapter 815 of the Illinois Compiled
Statutes.
 
This Note may not be amended, modified or changed nor shall any waiver of any of
the provisions hereof be effective, except only by an instrument in writing,
signed by the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought.


Whenever possible, each provision of this Note and each of the other Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note or any of the other Loan
Documents shall be prohibited or invalid under such law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of the provisions of this Note or the other Loan
Documents.
 
The provisions of this Note shall be binding upon Borrower, its successors and
assigns, and shall inure to the benefit of and extend to the Lender and any
holder hereof.
 
BORROWER HEREBY COVENANTS TO LENDER AND IRREVOCABLY AGREES THAT ITS OBLIGATION
TO MAKE ALL PAYMENTS WHEN DUE UNDER THIS NOTE SHALL BE ABSOLUTE AND
UNCONDITIONAL, AND BORROWER HEREBY WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE LENDER IN ENFORCING THIS NOTE.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER MAKING THE LOAN EVIDENCED
HEREBY TO BORROWER.
 
THIS NOTE HAS BEEN DELIVERED TO LENDER AND ACCEPTED BY LENDER IN THE STATE OF
ILLINOIS, IN WHICH STATE IT SHALL BE PERFORMED BY BORROWER.   THE VALIDITY AND
CONSTRUCTION OF THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
(EXCLUSIVE OF CHOICE OF LAW PRINCIPLES).   ALL ACTIONS ARISING DIRECTLY OR
INDIRECTLY AS A RESULT OR IN CONSEQUENCE OF THIS NOTE OR THE SECURITY AGREEMENT
SHALL, AT LENDER'S SOLE AND ABSOLUTE ELECTION, BE INSTITUTED AND LITIGATED ONLY
IN COURTS HAVING SITUS IN COOK COUNTY OR LAKE COUNTY, ILLINOIS, AND BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED AND HAVING ITS SITUS IN COOK COUNTY OR LAKE COUNTY,
ILLINOIS.  THE AFORESAID NOTWITHSTANDING, BORROWER FURTHER AGREES THAT LENDER
SHALL HAVE THE RIGHT TO PROCEED AGAINST BORROWER OR BORROWER'S PROPERTY IN A
COURT IN ANY LOCATION NECESSARY TO ENABLE LENDER TO OBTAIN A JUDGMENT AGAINST
BORROWER OR TO REALIZE UPON ANY ASSETS OF BORROWER, OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER ENTERED IN LENDER'S FAVOR.  BORROWER SHALL INDEMNIFY LENDER
FOR ALL COSTS AND EXPENSES (INCLUDING ATTORNEY'S FEES AND EXPENSES) INCURRED BY
LENDER IN CONNECTION WITH ANY SUCH ACTION(S).  THE BORROWER AGREES THAT ANY
FINAL JUDGMENT RENDERED AGAINST IT IN ANY ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS IN ANY MANNER PROVIDED BY LAW.
 
THE BORROWER ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED.  THE BORROWER, AFTER CONSULTING COUNSEL OF ITS
CHOICE, KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION, WAIVES ALL RIGHTS TO A
TRIAL BY JURY OF ALL DISPUTES BETWEEN THE BORROWER AND THE LENDER.  THE LENDER
SHALL NOT BE DEEMED TO HAVE GIVEN UP THIS WAIVER OF JURY TRIAL UNLESS SUCH
RELINQUISHMENT IS IN A WRITTEN INSTRUMENT SIGNED BY THE LENDER.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.


BORROWER:


Z Trim Holdings, Inc.,
an Illinois corporation




By: _/s Steve Cohen
Name:  Steve Cohen
Title: CEO



